DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 1-17 are pending.	
Claim Interpretation:  Claims 15-17 are directed to “uses”.  These claims are indefinite since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  Additionally, because these claims to set forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim.  For the sake of compact prosecution, the Examiner has interpreted claims 15-17 to be methods of using polynucleotide to drive endothelial specific expression.  If Applicants do not wish for these claims to be interpreted as methods of using the composition, Applicants are invited to amend the claims, at which point, the Examiner will determine if the amended claims fall within the elected group.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, 11-14, drawn to a vector for expressing a therapeutic molecule specifically into endothelial cells said vector comprising at least one promoter sequence and at least a nucleotide sequence encoding for the therapeutic molecule wherein said promoter sequence is selected from or comprises SEQ ID NO: 1-3 or variants thereof.
II, claim(s) 10, drawn to a transgenic animal comprising a polynucleotide sequence selected from or comprising SEQ ID NO: 1-3 or variants thereof, and/or the vector according to claim 1, or the host cell according to claim 9, wherein said animal is preferably a non-human mammal, preferably a rodent, preferably a mouse.
Group III, claim(s) 15-17, drawn to use of a polynucleotide sequence selected from or comprising SEQ ID NO: 1-3 or variants thereof, and/or the vector according to claim 1 to drive the endothelial specific expression of a therapeutic molecule.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups l-III lack unity of invention because the invention of these groups requires the technical feature of at least one promoter sequence and at least a nucleotide sequence encoding for the therapeutic molecule wherein said promoter sequence is selected from or comprises SEQ ID NO: 1-3 or variants thereof. Megan (Hyaluronic Acid Receptor Stabilin-2 Regulates Erk Phosphorylation and Arterial - Venous Differentiation in Zebrafish, PLOS ONE, 9(2): page e88614, 2014) discloses a polynucleotide sequence comprising a 1kb segment of stab2 upstream promoter/5'UTR sequence. Megan further discloses a host cell comprising said polynucleotide sequence (see Megan, page 9, right-hand column). The Stab2 promoter of Megan is a variant of SEQ ID NO: 1-3.  Thus, the technical feature by the method according to claim 1 linking the inventions is not novel and does not provide contribution over the prior art. As such unity of the invention is lacking and the inventions are deemed to be separate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632